Kellogg, P. J.
(dissenting):
The death benefits are not intended solely for those dependent upon a member. The member may designate as beneficiary any person, even a stranger, by a proper paper filed with the association, or by will. Evidently the intention is, if the member has not designated a person to whom the payment is to be made, that it shall be (1) to the surviving spouse of a member, if any; (2) to the minor children, if any; (3) to dependent relatives, if any. If there is no surviving spouse, minor children or dependent relatives, the benefit is forfeited to the association.
It is manifest that the constitution, when adopted, did not *396contemplate that women should be members. Perhaps at that time women were not engaged in cigarmaking. In any event the constitution, so far as it is called to our attention, treats all the members as males. The provision as to benefits (§§ 143, 144, 144c), referring to the member, uses the pronoun “ his,” and the retiring card issued to the decedent provides that should “ he ” return to active membership, the card will entitle “ him ” to be admitted. If the constitution contemplated that women are to be members of the union, it necessarily implied that the references to the male covered a like situation as to the female.
The wife of a member might be wealthy and might, in fact, be supporting her husband at the time of his death; but from the fact that she was his wife she is entitled to the benefit, if no designation is made. She gets the benefit, not as a dependent, because it is immaterial whether she is dependent or not, but as the person standing nearest to the deceased member, the person whom he probably would have selected if he had made a designation. I think that according to the true spirit of the constitution the word “ widow ” should be interpreted as “ widow or widower.”
Under section 143 of the by-laws the union became liable to pay death benefits in this case, the decedent having paid her dues for a great many years. But it seeks to avoid the payment by claiming that by her failure to make a designation the benefits are forfeited to the union. The union made the by-laws, and they should be most strictly construed against it, especially when it is urging a forfeiture.
It cannot consistently claim that any inequality was intended between its male and female members. The object and strength of the union is the equal protection to all of its members, without discrimination. The same reason which would give the benefits earned by a husband to the widow would give the benefits earned by the wife to the widower.
The constitution, in words, speaks of men only, and when by general language it imposes a duty or accords a right to them, it must necessarily follow that when women are received into the membership they are charged with the same duties and have the same rights as are given to men by the general language used. We are not interpreting the word “ widow ” *397as used in the statutes of the State, or in ordinary contracts, but are construing the constitution of a brotherhood which admits women as members but in its constitution speaks of all members as men. If the constitution permitted each member to invite his wife to certain functions, it cannot be claimed that a female member could not invite her husband. The right to participate in the function is not based upon sex, but is based upon the relation which the party bears to a member. If a member were entitled to funeral benefits in case his wife died, a woman would manifestly be entitled to the same benefit if her husband died; otherwise there would be an unjust discrimination in violation of the very spirit of the union. Within a spirit of fairness to all members, such a clause should be interpreted as giving to a member, male or female, the funeral benefit to help him in burying his deceased life partner. I favor an affirmance.
Lyon, J., concurred.
Judgments and order reversed, with costs. The court disapproves of the finding that the plaintiff was a dependent relative of the deceased member who at the time of her death was dependent in whole or in part upon her.